Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 10/22/2022 have been fully considered but they are not persuasive. 
On pages 9 of the applicant remarks, Applicant argued that Lin des not disclose the feature of the SPS virtual boundaries present flag.
While Applicant arguments are understood, Applicant did not differentiate in the claims between the SPS virtual boundaries enabled flag and the SPS virtual boundaries present flag.  The independent claims do not clearly teach that the SPS virtual boundaries enabled flag and the SPS virtual boundaries present flag are two flags that are different from each other.  sps_loop_filter_disabled_across_virtual_boundaries_flag of Lin is interpreted as virtual boundaries enabled flag because based on its values 0 or 1 the in-loop filtering operations are either disabled or enabled, at the same time, it is interpreted as virtual boundaries present flag because virtual boundaries information is signalled in the SPS based on sps_loop_filter_disabled_across_virtual_boundaries_flag as shown in the sequence parameter set RBSP syntax of page 2. In addition, the Versatile Video Coding (Draft 7) JVET-P2001-vE teaches on page 114 that VirtualBoundariesDisabledFlag =sps_virtual_boundaries_present_flag; therefore, the SPS virtual boundaries enabled flag and the SPS virtual boundaries present flag in the independent claims can be considered as one flag since said independent claims do not teach that the SPS virtual boundaries enabled flag and the SPS virtual boundaries present flag are two flags different from each other.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claim(s) 1, 3-12, 14, 16-19 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARAKI (US 2017/0099501) in view of Lin et al. “CE-13 related: Loop filter disabled across virtual boundaries” JVET-M0892, cited in IDS, hereinafter “Lin”
As per claim 1, ARAKI discloses an image decoding method performed by a decoding apparatus, comprising: obtaining image information including residual information through a bitstream (fig. 4; paragraphs 0084 and 0089); generating reconstructed samples of a current picture, based on the residual information (fig. 4; paragraph 0090, The computation unit 115 adds a difference image and the prediction image and obtains a reconstructed image); and generating modified reconstructed samples, based on an in-loop filtering process for the reconstructed samples (fig. 4; paragraphs 0091, The loop filter 116 generates a decoded image of the supplied reconstructed image by appropriately performing a loop filter process including, for example, the deblocking filter process and the SAO process. For example, the loop filter 116 performs the deblocking filter process of the reconstructed image and thus removes block distortion. In addition, for example, the loop filter 116 performs the SAO process of the deblocking filter processing result (the reconstructed image on which block distortion is removed), wherein the image information includes a sequence parameter set (SPS) (paragraph 0081),
However, ARAKI does not explicitly disclose wherein the SPS includes an SPS virtual boundaries enabled flag and an SPS virtual boundaries present flag, wherein the in-loop filtering process is performed across the virtual boundaries, based on the SPS virtual boundaries enabled flag, and wherein whether information on positions of the virtual boundaries and information on a number of the virtual boundaries are included in the SPS is determined based on the SPS virtual boundaries present flag. 
In the same field of endeavor, Lin discloses wherein the SPS includes an SPS virtual boundaries enabled flag and an SPS virtual boundaries present flag (sps_loop_filter_disabled_across_virtual_boundaries_flag is considered virtual boundaries enabled flag because based on its values 0 or 1 the in-loop filtering operations are either disabled or enabled, at the same time, it is considered as virtual boundaries present flag because information of virtual boundaries is signalled in the SPS based on the sps_loop_filter_disabled_across_virtual_boundaries_flag), wherein the in-loop filtering process is performed across the virtual boundaries, based on the SPS virtual boundaries enabled flag (page 2, sps_loop_filter_disabled_across_virtual_boundaries_flag equal to 0 specifies that an in-loop filtering operation may be performed in pictures referring to an SPS), and information on a number of the virtual boundaries are included in the SPS is determined based on the SPS virtual boundaries present flag (see the sequence parameter set RBSP syntax in page 2). 
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of ARAKI by performing in-loop filtering process based on SPS virtual boundaries enabled flag, as taught by Lin, in order to control the operation of the in-loop filter processing. 
As per claim 3, Lin discloses wherein the SPS includes information on a number of vertical virtual boundaries, based on that a value of the SPS virtual boundaries present flag is 1 (see the sequence parameter set RBSP syntax in page 2, if(sps_loop_filter_disabled_across_virtual_boundaries_flag ) { sps_num_ver_virtual_boundaries).
As per claim 4, Lin discloses wherein the SPS includes information on positions of the vertical virtual boundaries, and wherein a number of pieces of the information on positions of the vertical virtual boundaries is determined based on the information on the number of the vertical virtual boundaries (see the sequence parameter set RBSP syntax in page 2, if(sps_loop_filter_disabled_across_virtual_boundaries_flag ) {sps_num_ver_virtual_boundaries…for ( i=0; i< sps_num_ver_virtual_boundaries: i++ ) {sps_virtual_boundaries_pos_x[i] }).  
As per claim 5, Lin discloses wherein the SPS includes information on a number of horizontal virtual boundaries, based on that a value of the SPS virtual boundaries present flag is 1 (see the sequence parameter set RBSP syntax in page 2, if(sps_loop_filter_disabled_across_virtual_boundaries_flag ) {… sps_num_hor_virtual_boundaries).  
As per claim 6, Lin discloses wherein the SPS includes information on positions of the horizontal virtual boundaries, and wherein a number of pieces of the information on positions of the horizontal virtual boundaries is determined based on the information on the number of the horizontal virtual boundaries (see the sequence parameter set RBSP syntax in page 2, if(sps_loop_filter_disabled_across_virtual_boundaries_flag )… {sps_num_hor_virtual_boundaries…for ( i=0; i< sps_num_hor_virtual_boundaries: i++ ) {sps_virtual_boundaries_pos_y[i] }).  
As per claim 7, ARAKI and Lin discloses the image decoding method of claim 1, wherein the image information includes picture header information (ARAKI; paragraph 0081), and wherein the picture header information includes a picture header virtual boundaries present flag, based on that a value of the SPS virtual boundaries enabled flag is 1 and a value of the SPS virtual boundaries present flag is 0 (Lin; see the sequence parameter set RBSP syntax in page 2, wherein the picture header information is considered the sequence parameter set (SPS) as taught in paragraph 0087 of ARAKI).  
As per claims 8-11, arguments analogous to those applied for claims 3-6 are applicable for claims 8-11.
As per claim 12, Lin discloses wherein a sum of a number of vertical virtual boundaries and a number of horizontal virtual boundaries is greater than 0, based on that the SPS includes information on positions of the vertical virtual boundaries and information on positions of the horizontal virtual boundaries (see the sequence parameter set RBSP syntax in page 2, sps_num_ver_virtual_boundaries and sps_num_hor_virtual_boundaries are greater than 0; therefore, their sum is also greater than 0).  
As per claims 14 and 16-19, the claims are related to an encoding methods opposite to the decoding methods of claims 1 and 3-6; therefore, arguments analogous to those applied for claims 1 and 3-6 are applicable for claims 14 and 16-19 since ARAKI and Lin teachings are related to encoding/decoding methods and apparatuses.
As per claim 25, arguments analogous to claim 1 or 14 are applicable for claim 25; in addition, ARAKI discloses a computer readable storage medium (paragraphs 0295 and 0321).
As per claim 26, the claim is related to an encoding method opposite to the decoding method of claim 1; therefore, arguments analogous to those applied for claim 1 are applicable for claim 26 since ARAKI and Lin teachings are related to encoding/decoding methods and apparatuses; in addition, ARAKI teaches obtaining a bitstream for the image and transmitting the data comprising the bitstream (paragraph 0084, receive encoding data that has been transmitted from an encoding side; paragraph 0240, when image information (a bitstream) that is compressed by an orthogonal transform such as a discrete cosine transform and motion compensation, for example, MPEG and H.26x, is received through network media such as satellite broadcasting, cable television, the Internet, or a mobile phone).
 
7.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARAKI (US 2017/0099501) in view of Lin et al. “CE-13 related: Loop filter disabled across virtual boundaries” JVET-M0892, in further view of Gommelet “CE2: Gradual Decoding Refresh (GDR) using encoder and normative restrictions (Tests 2.1.a, 2.1.b and 2.1.c)” JVET-P0193, cited in IDS, hereinafter “Gommelet”.
As per claim 13, ARAKI and Lin disclose the image decoding method of claim 1, wherein information related to the in-loop filtering further includes a picture header virtual boundaries present flag, and a gradual decoding refresh (GDR) enabled flag, and wherein a value of the SPS virtual boundaries enabled flag is 1, a value of the SPS virtual boundaries present flag is 0, and a value of the picture header virtual boundaries present flag is 1, based on that a value of the GDR enabled flag is 1 (Lin; see the sequence parameter set RBSP syntax in page 2, wherein the picture header information is considered the sequence parameter set (SPS) as taught in paragraph 0087 of ARAKI).
However, ARAKI or Lin do not explicitly disclose wherein information related to the in-loop filtering further includes…a gradual decoding refresh (GDR) enabled flag, and wherein a value of the SPS virtual boundaries enabled flag is 1, a value of the SPS virtual boundaries present flag is 0, and a value of the picture header virtual boundaries present flag is 1, based on that a value of the GDR enabled flag is 1.
In the same field of endeavor, Gommelet discloses wherein information related to the in-loop filtering further includes…a gradual decoding refresh (GDR) enabled flag, and wherein a value of the SPS virtual boundaries enabled flag is 1, a value of the SPS virtual boundaries present flag is 0, and a value of the picture header virtual boundaries present flag is 1, based on that a value of the GDR enabled flag is 1 (The existing virtual boundaries implementation is signalled at the PPS level (or SPS level as taught by Lin, PPS and SPS are considered picture header information as taught in paragraph 0087 of ARAKI) since the boundaries positions are assumed static along the video. However, in GDR case, the boundary moves for each frame. This feature is activated through JVET_VIRTUAL_BOUNDARY_SLICE_LEVEL as shown in the tables of page 4).
Since ARAKI, Lin and Gommeler are in the same field of endeavor, and they teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the signaling of the virtual boundaries at the SPS level, taught by Lin, in view of Gommelet, by adding virtual boundary signaling at slice level in GDR case, since the boundary moves for each frame, which allow the removal of intra mode restrictions (Gommelet; Abstract). 

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (Versatile Video Coding (Draft 7) JVET-P2001-vE)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached Mon-Fri 06:00am-09:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482